Kane, J.
Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered March 23, 1987, upon a verdict convicting defendant of the crime of reckless endangerment in the first degree.
This appeal arises from defendant’s conviction, after a jury trial, of the crime of reckless endangerment in the first degree. The facts of this case, as elicited from the record and trial testimony, are as follows. Defendant’s brother, James Jerome, was for a period of time apparently illegally tapping *872into defendant and his wife’s power lines. On April 29, 1986, while defendant’s wife and Jerome’s girlfriend, Monica Brooks, were quarrelling over this situation, defendant and Jerome also began to quarrel. As a result, Jerome pointed a rifle at defendant, who then went into his own home and returned with an M-l carbine and started shooting at the ground. One of the bullets bounced off the ground and struck Brooks in her lower right leg.
In support of his argument that his conviction should be reversed, defendant initially claims that the evidence was insufficient to support a finding of guilt for the crime of reckless endangerment in the first degree. He raises several points in support of this claim, all of which we reject as lacking in merit. One point, however, does merit discussion. That concerns defendant’s contention that the People were required to prove that defendant was in "close proximity” to Brooks when he fired the rifle. Penal Law § 120.25 provides that: "A person is guilty of reckless endangerment in the first degree when, under circumstances evincing a depraved indifference to human life, he recklessly engages in conduct which creates a grave risk of death to another person.” The statute itself contains no requirement that a defendant be in close proximity to a victim. Further, in People v Schoonmaker (103 AD2d 936, 937), this court specifically rejected the argument that since there was no person in the "immediate vicinity” of the path of that defendant’s bullet, a conviction under Penal Law § 120.25 could not stand. As we stated: "That fact was merely fortuitous and cannot inure to the benefit of this defendant, who knew the house was occupied and who did not know the location of the occupants when he fired into the outside wall of the kitchen” (supra, at 937). (See also, People v Koullias, 96 AD2d 869, 870 [a fire or explosion that injured someone several blocks away constituted reckless endangerment in the first degree].)
Contrary to defendant’s argument, People v Menard (113 AD2d 972, lv denied 68 NY2d 772) does not stand for the proposition that Penal Law § 120.25 requires that a victim be in close proximity (see, supra, at 973). Additionally, we also find that the evidence was sufficient to demonstrate that defendant’s conduct evinced a "depraved indifference to human life” (Penal Law § 120.25). Unlike People v Richardson (97 AD2d 693), wherein the defendant simply shot a pistol in the air once, here defendant admitted that he "fired a couple rounds into the ground”. Contrary to the dissent’s argument, there was no requirement that the People show the direction *873in which the rifle was fired vis-á-vis the positions of other people present. The crime of reckless endangerment is a nonintent offense (see, People v Trepanier, 84 AD2d 374, 380). In our view, by shooting at the ground, as defendant did, this clearly presented a reasonable chance that someone would get hurt, and in this case actually did, by bullets ricocheting off the ground. Therefore, the evidence was sufficient to support the jury’s verdict.
We have reviewed defendant’s remaining arguments and find them to be without merit. Accordingly, defendant’s judgment of conviction should be affirmed.
Judgment affirmed. Kane, Casey, Weiss and Levine, JJ., concur.